 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Wells Fargo Bank NA,                              No. CV-17-04140-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Wyo Tech Investment Group LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is the Judgment Creditors’ motion for sanctions. (Doc.
16   190.) For the following reasons, the motion will be granted in part and denied in part.
17                                       BACKGROUND
18          On February 3, 2019, the Judgment Creditors served Wyo Tech with a first request
19   for production of documents (“RFP”) and a first set of interrogatories. (Docs. 126-1, 126-
20   2.)
21          On April 30, 2019, the parties filed a joint letter summarizing a discovery dispute
22   over Wyo Tech’s response to those requests. (Doc. 126.)
23          On May 1, 2019, following a hearing, the Court issued an order requiring Wyo Tech
24   “to comply with the two outstanding discovery requests.” (Doc. 128.) In reaching this
25   conclusion, the Court rejected “Wyo Tech’s objection to the requests as being overbroad,”
26   finding that “Wyo Tech has forfeited or waived its objections for reasons as stated on the
27   record. However, the Court will not compel Wyo Tech to comply with the [Judgment
28   Creditors’] request for production #15.” (Id.) The Court further ordered Wyo Tech to
 1   “produce all material no later than May 15, 2019.” (Id.)
 2          On August 13, 2019, the Judgment Creditors filed the motion for sanctions. (Doc.
 3   190.) Afterward, Wyo Tech filed an opposition (Doc. 210) and the Judgment Creditors
 4   filed a reply (Doc. 220).
 5          On October 15, 2019, the Court issued a tentative ruling on the Judgment Creditors’
 6   motion. (Doc. 256.)
 7          On October 30, 2019, the Court heard oral argument. (Doc. 277.)
 8                                        DISCUSSION
 9   A.     The Parties’ Arguments
10          In their motion for sanctions, the Judgment Creditors contend that Wyo Tech still
11   has not fully complied with their RFPs and interrogatories, even though the Court set a
12   May 15, 2019 deadline for compliance. (Doc. 190.) The motion begins by summarizing
13   an array of discovery-related emails and communications that the parties exchanged
14   between May 15, 2019 and July 24, 2019. (Id. at 1-9.) The Judgment Creditors contend
15   that, during this period, Wyo Tech “play[ed] a game of cat and mouse with its discovery
16   responses,” repeatedly “ma[de] a belated production of documents,” and “serv[ed] pithy,
17   useless interrogatory responses.” (Id.at 1.) The Judgment Creditors then identify the
18   following 11 categories of information that, in their view, Wyo Tech still has not fully
19   and/or properly disclosed:
20          1.     Persons with an ownership interest in Wyo Tech and Inductance:1 The
21   Judgment Creditors contend that Wyo Tech merely provided a general reference to the
22   “documents previously produced” and argue this response was insufficient because Wyo
23   Tech was required to identify the Bates numbers of the documents that fully address this
24   topic. (Id. at 9-10.)
25   1
            Specifically, Interrogatory 1 required Wyo Tech to “[i]dentify all Persons that have
26   an ownership interest, direct or indirect, in You, including the amount each Person
     contributed to You and the date on which each Person made this contribution” (Doc. 126-
27   2 at 8), and Interrogatory 6 required Wyo Tech to “[i]Identify all Persons that have an
     ownership interest, direct or indirect, in Inductance, including the amount each Person
28   contributed to Inductance and the date on which each Person made this contribution” (Doc.
     126-2 at 13).


                                                -2-
 1          2.     Persons who performed services for Wyo Tech:2 The Judgment Creditors
 2   contend that Wyo Tech responded to this interrogatory by merely cross-referencing its
 3   general ledger and telling the Judgment Creditors that Wyo Tech shouldn’t be required to
 4   incur the expense necessary to prepare a more detailed answer. (Id. at 11.) The Judgment
 5   Creditors argue this response was insufficient because (1) the Court already found that
 6   Wyo Tech waived any overbreadth objections and (2) in any event, Wyo Tech improperly
 7   failed to certify that the general ledger contains all of the information that’s responsive to
 8   this interrogatory. (Id. at 11-12.)
 9          3.     Purchases on Wyo Tech’s behalf:3 The Judgment Creditors contend that
10   “Wyo Tech merely referred to its bank statements and said that it is ‘still compiling this
11   information.’” (Id. at 12.) The Judgment Creditors contend this response was insufficient
12   because almost all of the underlying invoices actually refer to a different company
13   (Inductance), not to Wyo Tech. (Id.)
14          4.     Wyo Tech’s assets and liabilities:4 The Judgment Creditors contend that
15   Wyo Tech first referred to a single document (an “Agreement to Release Intellectual
16   Property Rights”) and said “this information is still being compiled,” then later referred to
17   a second document (balance sheet as of December 31, 2018). (Id. at 12-13.) The Judgment
18   Creditors contend these responses are insufficient because the balance sheet only shows
19   the assets and liabilities on a particular date, not during the full time period covered by the
20   interrogatories, and doesn’t break out each individual asset/liability or show the relevant
21   dates on which they were acquired or incurred. (Id.)
22
23
     2
            Specifically, Interrogatory 2 required Wyo Tech to “[i]dentify all Persons that
     performed services for You, whether as an employee, contractor, or otherwise, including
24   what services each Person provided for You, the date when each service was provided, and
     how much You paid for each services.” (Doc. 126-2 at 9.)
25   3
            Specifically, Interrogatory 3 required Wyo Tech to “[i]dentify all Persons that
     bought any items for You, including what items each Person bought for You, the date when
26   each item was bought, and how much You paid for each item.” (Doc. 126-2 at 10.)
27
     4
            Specifically, Interrogatory 4 required Wyo Tech to “[i]dentify all of Your assets,
     including when You acquired each asset and the value of each asset” (Doc. 126-2 at 11),
28   and Interrogatory 5 required Wyo Tech to “[i]dentify all of Your liabilities, including when
     You incurred each liability and the amount of each liability” (Doc. 126-2 at 12).


                                                  -3-
 1          5.     Invoices showing services performed and/or goods bought for Wyo Tech by
 2   DAS or members of the Danzik family:5 The Judgment Creditors contend that “Wyo Tech
 3   did not produce any receipts or invoices showing purported services performed or goods
 4   bought by DAS or any of Mr. Danzik’s family members . . . that would support the
 5   hundreds of thousands of dollars that Wyo Tech paid them” and instead mistakenly claimed
 6   that a different set of invoices (were directed to a different company, Inductance) were
 7   responsive. (Id. at 13.) The Judgment Creditors further contend that, when they pointed
 8   out this error, “Wyo Tech’s counsel then promised to get us an explanation . . . but still has
 9   not done so.” (Id.)
10          6.     Tax returns:6 The Judgment Creditors contend that Wyo Tech did not
11   produce any tax returns and “insisted that Wyo Tech did not file any tax return for 2017 or
12   2018.” (Id. at 13-14.) According to the Judgment Creditors, this assertion is suspect
13   because Wyo Tech has sent letters to its investors referring to its prior tax filings. (Id.)
14          7.     Correspondence between Wyo Tech’s counsel and Wyo Tech’s investors:7
15   The Judgment Creditors contend that Wyo Tech refused to produce any such
16   correspondence based on the theory that it is protected to the attorney-client privilege, yet
17   Wyo Tech’s counsel has made clear during this case that it doesn’t represent any of the
18   investors. (Id. at 14.)
19          …
20          …
21
     5
22          The RFPs bearing on these topics include RFPs 6-13. (Doc. 126-1 at 10-11.)
     6
            Specifically, RFP 21 required Wyo Tech to produce “[a]ll tax returns You filed with
23   any federal, state, or local authorities, including all attachments and schedules filed with
     those tax returns and any Schedules K-1 that You sent or received.” (Doc. 126-1 at 12.)
24   7
            During oral argument, the Judgment Creditors argued that all of the correspondence
25   between Wyo Tech’s counsel and Wyo Tech’s investors should have been produced
     pursuant to RFP 2, which required Wyo Tech to produce “[a]ll documents You provided
26   to any Person that has an ownership interest, direct or indirect, in You.” (Doc. 126-1 at 9.)
     The Court is unconvinced. Although Wyo Tech’s counsel may have been acting as Wyo
27   Tech’s agent at the time the correspondence was sent, the “Definitions” section of the RFPs
     doesn’t say that references to Wyo Tech should be construed as also encompassing Wyo
28   Tech’s agents—to the contrary, the “Definitions” provide that “‘You’ or ‘Your’ means
     Wyo Tech.” (Doc. 126-1 at 5.)


                                                  -4-
 1          8.     Wyo Tech’s bank records:8 The Judgment Creditors contend that Wyo Tech
 2   failed to produce any bank records for the account ending in x2809 after November 2017,
 3   even though the account remained open through February 2018, and never followed up on
 4   a promise to produce the outstanding documents. (Id. at 14.)
 5          9.     Custodians: The Judgment Creditors contend that “Wyo Tech refused to
 6   disclose from what custodians it collected documents and text messages and what search
 7   terms it used.” (Id. at 14-15.) The Judgment Creditors further contend that this refusal is
 8   suspicious because, although Wyo Tech “produced almost no emails from 2018 or 2019”
 9   and “did not produce any text messages,” the Judgment Creditors have separately
10   obtained—via a subpoena to an investor—hundreds of emails that should have been
11   produced by Wyo Tech. (Id.)
12          10.    Failure to verify non-existence of documents: The Judgment Creditors
13   contend that, although Wyo Tech’s counsel stated he “believes” certain documents do not
14   exist and/or is “unaware” of the existence of certain documents, Wyo Tech has not properly
15   certified the non-existence of these documents. (Id. at 15-16.)
16          11.    Privilege log: The Judgment Creditors contend that, although Wyo Tech has
17   redacted information from various documents, it has “not produced a privilege log” and
18   “has refused to confirm whether any other documents were withheld or redacted on
19   privilege grounds.” (Id. at 16.)
20          Based on these alleged production failures, the Judgment Creditors seek the
21   following four sanctions under Rule 37(b)(2)(A): (1) an order precluding Wyo Tech from
22   arguing that any payments it made to DAS, to Mr. Danzik, or to any other members of the
23   Danzik family were for legitimate business purposes; (2) an order precluding Wyo Tech
24   from denying that DAS is the managing member of and/or has an ownership interest in
25
26
     8
             Specifically, RFP 22 required Wyo Tech to produce “[a]ll bank, brokerage, and
     credit card statements for accounts (a) that bear Your name; or (b)(i) from which You have
27   received funds, directly or indirectly; (ii) from which You have paid funds to another
     Person (including as a result of indemnification or contribution obligations); or (iii) from
28   which You have charged expenses, directly or indirectly, regardless of whose name is listed
     on the account.” (Doc. 126-1 at 12.)


                                                -5-
 1   Wyo Tech; (3) an order requiring Wyo Tech to “remedy all of the deficiencies we identify”;
 2   and (4) attorneys’ fees. (Id. at 1, 17.)
 3          In its opposition, Wyo Tech begins by accusing the Judgment Creditors of engaging
 4   in “an improper attempt . . . to prevail by default in this action based not on the merits, but
 5   rather on procedural technicalities and completely overblown, if not false assertions” and
 6   of pursuing “a scorched-earth discovery onslaught that has absolutely nothing to do with
 7   proving any interest in the interpleaded funds, but rather is aimed exclusively at trying to
 8   manufacture alleged ‘violations’ by Wyo Tech and others as a pretext and means by which
 9   [the Judgment Creditors] can prevail.” (Doc. 210 at 1-2.) Next, Wyo Tech argues the
10   motion for sanctions is procedurally improper because the Judgment Creditors “skipped
11   over not only the Court’s protocol requiring submission of a discovery dispute summary,
12   but also the step of seeking an order compelling Wyo Tech to further supplement its
13   interrogatory responses.” (Id. at 3.) On the merits, Wyo Tech argues that “the alleged
14   deficiencies” in its production “have already been substantially addressed and rectified or
15   will be once verifications have been signed and delivered by opposing counsel, which will
16   occur before August 31, 2019.” (Id.)
17          More specifically, Wyo Tech contends that the motion for sanctions “can be
18   summarized as” complaining about the non-production of five categories of information—
19   (1) ownership list for Wyo Tech and Inductance, (2) who performed services and/or bought
20   items for Wyo Tech, (3) assets and liabilities of Wyo Tech, (4) tax returns, correspondence,
21   and bank records, and (5) failure to verify the non-existence of certain documents. (Id. at
22   3-4.) As for the first category, Wyo Tech argues that it has provided “a complete
23   spreadsheet listing every investor by name, address, and phone number—along with
24   additional information regarding the amount invested.” (Id. at 4.) As for the second
25   category, Wyo Tech argues that all of the responsive information can be found in its general
26   ledger and “[t]here are no copies of invoices related to those expenditures insofar as
27   undersigned counsel is aware.” (Id.) As for the third category, Wyo Tech argues it is
28   “moot because Wyo Tech has no current assets or liabilities.” (Id.) As for the fourth


                                                  -6-
 1   category, Wyo Tech assets that “it has yet to file any tax returns and therefore has no
 2   documents responsive to that request,” “there are no letters from Wyo Tech’s counsel to
 3   the investors of Wyo Tech,” and there are “no bank records containing any relevant
 4   information after 2017, since the account in question has no activity since it was frozen by
 5   Wells Fargo.” (Id.) As for the fifth category, Wyo Tech contends that the documents don’t
 6   exist. (Id.)
 7          In their reply, the Judgment Creditors begin by disputing Wyo Tech’s procedural
 8   challenge to the sanctions motion, arguing that the Court already issued an order
 9   compelling Wyo Tech to comply with the RFPs and interrogatories, so “what Wyo Tech
10   really argues is that we should have to get an additional order from this Court stating that
11   it really means that Wyo Tech must ‘comply’ . . . .” (Doc. 220 at 2-3.) As for the 11
12   categories of information discussed in the motion, the Judgment Creditors argue as follows:
13          1.      Persons with an ownership interest in Wyo Tech and Inductance: The
14   Judgment Creditors seem to acknowledge that Wyo Tech has produced a spreadsheet
15   identifying all of its (and Inductance’s) investors but argues that Wyo Tech still has not
16   sworn or verified that this spreadsheet is complete. (Id. at 7.)
17          2.      Persons who performed services for Wyo Tech: The Judgment Creditors
18   argue that Wyo Tech’s current position on this issue—that all of the responsive information
19   can be found in its general ledger—is different from the position Wyo Tech previously
20   took, which is that only some of the responsive information appears in the ledger and it
21   would be too expensive to compile or summarize the remaining information. (Id. at 7-9.)
22   According to the Judgment Creditors, such “flip flopping is precisely why Wyo Tech
23   should have answered these interrogatories completely and under oath in the first instance,
24   so it would be locked into a position and could not later change its answers.” (Id. at 9.)
25   The Judgment Creditors continue: “So if Wyo Tech’s answer—under oath—is that the
26   general ledger shows all [relevant payments], then we will accept that response when
27   properly verified.” (Id.)
28          …


                                                 -7-
 1          3.     Purchases on Wyo Tech’s behalf: The Judgment Creditors offer the same
 2   arguments on this issue that they offered with respect to the previous issue. (Id. at 7-9.)
 3          4.     Wyo Tech’s assets and liabilities: The Judgment Creditors argue that Wyo
 4   Tech’s “mootness” argument is unavailing because the interrogatories sought all of the
 5   assets and liabilities that Wyo Tech acquired since January 2016, not simply a snapshot of
 6   what assets and liabilities exist right now. (Id. at 9-10.)
 7          5.     Invoices showing services performed and/or goods bought for Wyo Tech by
 8   DAS or members of the Danzik family: The Judgment Creditors state that (1) Wyo Tech’s
 9   current claim that no such invoices exist is different from the claim Wyo Tech made during
10   earlier stages of the discovery process, which was that all of the invoices had already been
11   produced, and (2) if it’s true that no invoices exist, Wyo Tech should be required to
12   formally certify their non-existence (instead of simply making representations to that effect
13   in motion papers). (Id. at 5-6.)
14          6.     Tax returns: The Judgment Creditors contend that Wyo Tech still hasn’t
15   attempted to reconcile its assertion that no tax returns exist with the letters it previously
16   sent to investors (which refer to “filed” tax returns). (Id. at 3-4.) Thus, the Judgment
17   Creditors argue the Court should “require [Wyo Tech] to complete an I.R.S. Form 8821 or
18   other similar form to authorize [the Judgment Creditors] to get Wyo Tech’s tax returns,
19   Schedules K-1, and all attachments directly from the I.R.S.” (Id.)
20          7.     Correspondence between Wyo Tech’s counsel and Wyo Tech’s investors:
21   The Judgment Creditors dispute Wyo Tech’s claim that no such correspondence exists
22   because (1) this “is a flip flop from Wyo Tech’s initial position” that the correspondence
23   exists but its privileged and (2) the claim is demonstrably untrue because copies of such
24   correspondence have already been filed in the Court’s docket in this case. (Id. at 5.)
25          8.     Wyo Tech’s bank records: The Judgment Creditors note that “Wyo Tech
26   does not dispute our showing that [the x2809 account] stayed open through at least
27   February 2018” and that Wyo Tech instead seeks to withhold the most recent bank records
28   on relevance grounds. (Id. at 4-5.) The Judgment Creditors argue this position is


                                                  -8-
 1   unavailing because (1) the Court already ruled that Wyo Tech forfeited any relevance-
 2   based objections and (2) the relevance objection is misplaced because Wells Fargo
 3   suggested (when depositing the seized funds into the Court’s interpleader account) that
 4   nearly $50,000 in additional funds had been deposited following the seizure in November
 5   2017. (Id.)
 6          9.     Custodians: The Judgment Creditors argue Wyo Tech failed to address their
 7   argument concerning the missing custodian list “and thus concedes its validity.” (Id. at 6.)
 8          10.    Failure to verify non-existence Of documents: The Judgment Creditors argue
 9   that, “had Wyo Tech’s counsel merely confirmed the nonexistence of these documents”
10   during the meet-and-confer process, litigation could have been avoided. (Id. at 6.)
11          11.    Privilege log: The Judgment Creditors argue Wyo Tech failed to address their
12   argument concerning the privilege log “and thus concedes its validity.” (Id. at 6.)
13   B.     Analysis
14          The Judgment Creditors’ motion will be granted in part and denied in part.
15          As an initial matter, Wyo Tech’s argument that the motion “is premature and
16   procedurally improper” (Doc. 210 at 3) is mostly unavailing. On May 1, 2019, the Court
17   issued an order that essentially required Wyo Tech to comply with the Judgment Creditors’
18   first set of RFPs and first set of interrogatories by May 15, 2019. (Doc. 128.) Thus, the
19   Judgment Creditors were not required to file another motion to compel after the May 15
20   production deadline expired—it was permissible for them to challenge the sufficiency of
21   Wyo Tech’s production by filing a motion for sanctions. See Fed. R. Civ. P. 37(b)(2)(A)
22   (“If a party . . . fails to obey an order to provide or permit discovery, the court . . . may
23   issue further just orders.”). Nor were the Judgment Creditors required to follow the
24   discovery-dispute protocol set forth in the amended scheduling order, at least with respect
25   to documents that (in their view) should have been produced by Wyo Tech in response to
26   the first set of RFPs and first set of interrogatories. (Doc. 124 at 4-5.) The discovery-
27   dispute protocol applies only to “discovery motions,” which the Court views as
28   encompassing motions to compel and other similar disputes (not disputes arising after the


                                                 -9-
 1   Court has already fully litigated an earlier motion to compel and ordered compliance).
 2          The one caveat is that the Judgment Creditors’ motion accuses Wyo Tech of failing
 3   to produce 11 specific categories of information, yet some of those categories don’t appear
 4   to be covered by the first set of RFPs or first set of interrogatories. As for those documents,
 5   it wasn’t permissible for the Judgment Creditors to jump directly to a sanctions motion
 6   under Rule 37—instead, they should have followed the discovery-dispute protocol.
 7          Turning to the merits, this dispute marks yet another instance where Wyo Tech has
 8   caused significant problems by missing deadlines, ignoring emails from opposing counsel,
 9   and making inaccurate representations to opposing counsel and to the Court.               (See
10   generally Doc. 246 at 6-15.) However, it also marks another instance where the Judgment
11   Creditors have overreached by seeking sanctions that are disproportionate to the underlying
12   discovery violation. (Id. at 12 [citing Doc. 186 at 4].) Accordingly, before addressing
13   which sanctions, if any, should be imposed under Rule 37(b)(2)(A), it is important to
14   identify which categories of purportedly missing information are truly in dispute. As
15   explained below, the Court views the disputes as falling into four broad categories.
16          First, it appears that 4 of the 11 categories of “missing” information identified in
17   the Judgment Creditors’ motion actually involve a situation where Wyo Tech’s position is
18   that no responsive documents exist and/or all responsive documents have already been
19   produced, the Judgment Creditors don’t have any specific reason to dispute Wyo Tech’s
20   position, and the only issue is whether Wyo Tech has properly verified the completeness
21   of its production. The categories falling into this situation are Category 2 (“Persons who
22   performed services for Wyo Tech”—Wyo Tech now asserts that the general ledger shows
23   all relevant payments), Category 3 (“Purchases on Wyo Tech’s behalf”—Wyo Tech now
24   asserts that the general ledger shows all relevant payments), Category 5 (“Invoices showing
25   services performed and/or goods bought for Wyo Tech by DAS or members of the Danzik
26   family”—Wyo Tech now asserts that no such documents exist), and Category 10 (“Failure
27   to verify non-existence Of documents”—Wyo Tech asserts that no such documents exist).
28   For these four categories of information, the Court will simply confirm, through this order,


                                                 - 10 -
 1   that Wyo Tech’s responses to date are complete and that Wyo Tech may not take a contrary
 2   position during the remaining stages of this case.
 3          Additionally, with respect to Category 1 (“Persons with an ownership interest in
 4   Wyo Tech and Inductance”), although Wyo Tech asserted in its written response to the
 5   sanctions motion that the spreadsheet it previously produced to the Judgment Creditors is
 6   “complete” and “list[s] every investor by name, address and phone number” (Doc. 210 at
 7   4), Wyo Tech’s counsel clarified during oral argument that this representation was
 8   inaccurate and there are, in fact, a handful of additional “founding” investors who aren’t
 9   listed in the spreadsheet. Thus, Wyo Tech’s counsel requested some additional time to
10   disclose these additional names, and the Judgment Creditors’ counsel responded by stating
11   that such supplementation wouldn’t cause much hardship or prejudice. Accordingly, with
12   respect to Category 1, the Court will confirm, through this order, that Wyo Tech’s response
13   is limited to (1) the persons identified in the previously-produced spreadsheet and (2) the
14   handful of additional “founding” members who must be identified by Wyo Tech within 14
15   days of the issuance of this order.
16          Second, there are two categories of information where Wyo Tech’s position is that
17   no responsive documents exist, yet the Judgment Creditors have identified a specific reason
18   to doubt the accuracy of this representation. These are Category 6 (“Tax returns”) and
19   Category 7 (“Correspondence between Wyo Tech’s counsel and Wyo Tech’s investors”).
20          As for the tax returns, although Wyo Tech’s took the position in its response to the
21   sanctions motion that “it has yet to file any tax returns” (Doc. 210 at 4, emphasis in
22   original), the Judgment Creditors included, as an exhibit to their motion, a copy of a March
23   25, 2019 letter from Wyo Tech to one of its investors in which Wyo Tech wrote: “Enclosed
24   is your 2017 Schedule K-1 (Form 1120S) . . . which has been filed with the corporate tax
25   return of WYO Tech Investment Group, LLC.” (Doc. 191-16 at 2.) Enclosed with the
26   letter is what appears to be the actual Schedule K-1. (Id. at 3-6.) It is frustrating that Wyo
27   Tech didn’t even acknowledge this letter in its response to the sanctions motion, let alone
28   attempt to reconcile its position (i.e., no tax returns exist) with the letter. Nevertheless,


                                                 - 11 -
 1   during oral argument, Wyo Tech’s counsel did attempt to provide such a reconciliation, by
 2   explaining that the K-1 enclosed with the letter was a draft that Wyo Tech ultimately
 3   declined to file. Wyo Tech’s counsel further stated that Wyo Tech has no objection to
 4   completing an IRS Form 8821 so the Judgment Creditors may obtain any Wyo Tech tax
 5   returns, Schedules K-1, and other attachments (to the extent they exist) directly from the
 6   IRS. Given this clarification, the Court will order Wyo Tech to complete an IRS Form
 7   8821.
 8           As for the correspondence between Wyo Tech’s counsel and Wyo Tech’s investors,
 9   Wyo Tech initially took the “position that any such communications, assuming they even
10   exist, would be subject to attorney-client privilege and not discoverable” (Doc. 191-12 at
11   6) but now takes the position that “there are no letters from Wyo Tech’s counsel to the
12   investors of Wyo Tech.”       (Doc. 210 at 4.)      This position, however, appears to be
13   inaccurate—the Judgment Creditors included, as an exhibit to their motion, a February 12,
14   2019 letter from Wilenchik & Bartness to Wyo Tech’s investors. (Doc. 191-18.) On the
15   one hand, this seems similar to the tax-return issue—Wyo Tech made a broad assertion in
16   its motion papers that no responsive documents exist without even attempting to reconcile
17   its position with the seemingly-contradictory evidence that was enclosed as an exhibit to
18   the Judgment Creditors’ motion. This makes it difficult to place much stock in the accuracy
19   of Wyo Tech’s discovery-related representations. On the other hand, it is not clear to the
20   Court that the first set of RFPs required Wyo Tech to produce the correspondence between
21   its counsel and its investors. See footnote 7 supra. Thus, the Judgment Creditors haven’t
22   demonstrated that sanctions may be imposed against Wyo Tech under Rule 37(b)(2)(A)
23   based on the failure to produce this particular category of information.
24           Third, there are two categories of information where the parties have a dispute over
25   the scope of what must be produced. These are Category 4 (“Wyo Tech’s assets and
26   liabilities”) and Category 8 (“Wyo Tech’s bank records”). As for the asset-and-liability
27   information, Wyo Tech contends it only needs to produce information concerning its
28   current assets and liabilities (and there’s nothing to produce because it no longer has any


                                                - 12 -
 1   assets or liabilities) while the Judgment Creditors argue that Wyo Tech must produce
 2   historical asset-and-liability information. The Court concludes the Judgment Creditors
 3   have the better side of this argument. The instructions to the interrogatories explained that
 4   “[t]he relevant time period to which each request refers is January 1, 2016 through the date
 5   of production” and “[t]he past tense form shall be construed as the present tense, and vice
 6   versa, whenever such a dual construction will serve to bring with the scope of a request
 7   any response that would otherwise not be within its scope.” (Doc. 126-2 at 6.) Thus, the
 8   two interrogatories at issue—which required Wyo Tech to “[i]dentify all of Your assets,
 9   including when You acquired each asset and the value of each asset” and to “[i]dentify all
10   of Your liabilities, including when You incurred each liability and the amount of each
11   liability” (Doc. 126-2 at 11-12)—required Wyo Tech to produce its asset-and-liability
12   information from January 2016 to the present, not just a snapshot of its asset-and-liability
13   information as of today. Accordingly, the Court will order Wyo Tech to supply the
14   additional, missing information in the form discussed by the Judgment Creditors’ counsel
15   during oral argument.
16          As for the bank records, Wyo Tech argues it shouldn’t be required to produce any
17   records from after November 2017 because post-seizure records are irrelevant, while the
18   Judgment Creditors argue Wyo Tech should be required to produce all records through
19   February 2018 because (1) the Court already ruled that Wyo Tech forfeited any relevance
20   objections and (2) on the merits, the later records are relevant because Wells Fargo has
21   suggested there was post-seizure deposit activity. The Court concludes the Judgment
22   Creditors have the better side of this argument, too. Accordingly, the Court will order Wyo
23   Tech to supply the additional, missing information.
24          Fourth, there are two categories of information where Wyo Tech simply failed to
25   respond to the Judgment Creditors’ arguments. These are Category 9 (“Custodians”) and
26   Category 11 (“Privilege log”). Accordingly, the Court will order Wyo Tech to supply the
27   missing information. See also LRCiv 7.2(i) (failure to respond to a motion may be deemed
28   a consent to the granting of the motion).


                                                 - 13 -
 1          With this backdrop in mind, the Court must address which sanctions, if any, to
 2   impose under Rule 37(b)(2)(A). This rule provides that a trial court “may issue further just
 3   orders” when a party “fails to obey an order to provide or permit discovery.” The Ninth
 4   Circuit has emphasized that district courts possess “broad discretionary powers in this
 5   area.” Liew v. Breen, 640 F.2d 1046, 1050 (9th Cir. 1981). This discretion is informed by
 6   “two standards—one general and one specific . . . . First, any sanction must be ‘just’;
 7   second, the sanction must be specifically related to the particular ‘claim’ which was at issue
 8   in the order to provide discovery.” Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites
 9   de Guinee, 456 U.S. 694, 707 (1982).
10          Here, the Court concludes it would be unjust, and disproportionate, to impose either
11   of the issue-preclusion sanctions requested in the Judgment Creditors’ motion. Although
12   it is understandable why the Judgment Creditors may be frustrated with Wyo Tech’s
13   discovery conduct, and although a court is not “required to attempt to coax [a non-
14   complaint party] into compliance . . . by imposing incrementally increasing sanctions,”
15   United States v. $49,000 Currency, 330 F.3d 371, 379 (5th Cir. 2003), the dispute here
16   largely concerns Wyo Tech’s failure to verify the completeness of its responses, not the
17   non-production of documents. Furthermore, Wyo Tech had some basis for disagreeing
18   over the scope of some of the other disputed categories of information.
19          As for the third sanction requested in the Judgment Creditors’ motion—an order
20   requiring Wyo Tech to “remedy all the deficiencies we identify in this motion, or provide
21   a sworn declaration from a person with knowledge regarding why it cannot, within one
22   week of this order, and if it fails to do so, the [Judgment Creditors] should be given leave
23   to strike Wyo Tech’s answer and for entry of a default judgment” (Doc. 190 at 17)—the
24   Court has essentially granted this relief through the various orders and outcomes
25   summarized above (i.e., decreeing that Wyo Tech may not later change its responses to
26   Categories 1 (apart from “founding” members) 2, 3, 5, and 10, ordering Wyo Tech to
27   complete an IRS Form 8821 so the Judgment Creditors may obtain Wyo Tech’s tax forms,
28   and ordering Wyo Tech to produce its asset-and-liability information, the full set of bank


                                                 - 14 -
 1   records, the custodian list, and the privilege log).
 2          As for the fourth sanction requested in the Judgment Creditors’ motion—a request
 3   for the attorneys’ fees incurred in making the motion—the Court agrees this is reasonable.
 4   Although the Judgment Creditors overreached with respect to some of the remedies being
 5   sought and didn’t establish that some of the disputed information (e.g., the correspondence
 6   between Wyo Tech’s counsel and Wyo Tech’s investors) was covered by the earlier
 7   production order, the bottom line is that the Judgment Creditors have substantially
 8   prevailed and that the Judgment Creditors shouldn’t have been required to file a sanctions
 9   motion in the first place—this whole dispute could have been avoided had Wyo Tech
10   promptly and accurately responded to the Judgment Creditors’ correspondence during the
11   meet-and-confer process.
12          As for the amount of fees to be awarded, the parties are ordered to meet-and-confer
13   in the hope they might reach a resolution without requiring further court intervention. As
14   discussed during oral argument, it is the Court’s view that the Judgment Creditors should
15   be allowed to recover some, but not all, of the costs they incurred when seeking relief. If
16   the parties cannot reach agreement, the Judgment Creditors may file a fee application,
17   which Wyo Tech may then oppose. The application need not comply with Local Rule 54.2,
18   because that rule “does not apply to . . . claims for attorneys’ fees and related expenses for
19   violations of the Federal Rules of Civil Procedure.” See LRCiv 54.2(a).
20          Accordingly, IT IS ORDERED that:
21          (1)    The Judgment Creditors’ motion for sanctions (Doc. 190) is granted in part
22   and denied in part;
23          (2)    As for the following four categories of information identified in the Judgment
24   Creditors’ motion—Category 2 (“Persons who performed services for Wyo Tech”—Wyo
25   Tech asserts that the general ledger shows all relevant payments), Category 3 (“Purchases
26   on Wyo Tech’s behalf”—Wyo Tech asserts that the general ledger shows all relevant
27   payments), Category 5 (“Invoices showing services performed and/or goods bought for
28   Wyo Tech by DAS or members of the Danzik family”—Wyo Tech asserts that no such


                                                 - 15 -
 1   documents exist), and Category 10 (“Failure to verify non-existence of documents”—Wyo
 2   Tech asserts that no such documents exist)—the Court hereby confirms, through this order,
 3   that Wyo Tech’s responses to date are complete and that Wyo Tech may not take a contrary
 4   position during the remaining stages of this case;
 5          (3)    As for Category 1 (“Persons with an ownership interest in Wyo Tech and
 6   Inductance”), the Court hereby confirms, through this order, that Wyo Tech’s response is
 7   limited to (1) the persons identified in the previously-produced spreadsheet and (2) the
 8   handful of additional “founding” members who must be identified by Wyo Tech within 14
 9   days of the issuance of this order.
10          (4)    Wyo Tech must, within 14 days of the issuance of this order, complete an
11   IRS Form 8821 and provide the completed form to the Judgment Creditors;
12          (5)    As for Category 4 (“Wyo Tech’s assets and liabilities”) and Category 8
13   (“Wyo Tech’s bank records”), Wyo Tech’s arguments concerning the limited scope of
14   these categories are overruled and Wyo Tech must complete its production within 14 days
15   of the issuance of this order;
16          (6)    As for Category 9 (“Custodians”) and Category 11 (“Privilege log”), Wyo
17   Tech must produce this information within 14 days of the issuance of this order; and
18          (7)    As for the amount of fees to be awarded to the Judgment Creditors, the parties
19   must meet-and-confer in an attempt to reach a resolution without requiring further court
20   intervention. If the parties cannot reach agreement, the Judgment Creditors may file a fee
21   application, which Wyo Tech may then oppose.
22          Dated this 31st day of October, 2019.
23
24
25
26
27
28


                                                - 16 -
